Title: From Thomas Jefferson to Thomas Claxton, 13 June 1802
From: Jefferson, Thomas
To: Claxton, Thomas


            Dear SirWashington June 13. 1802.
            I omitted to place in my memorandum 2. wire-screens for the windows of the Setting room, intended to exclude the candle flies and bugs in the evening, which abound here in most uncommon quantities. they should be 4 f. 9. I. square, & the meshes 1/8 or 3/16 of an inch wide & ¼ Inch. high. a single one does for each window. there is a mr Sellers 231. market street who works well in wire.I will trouble you to deliver the inclosed on the subject of the Quadrant to mr Whitney. Accept my friendly respects & good wishes.
            Th: Jefferson
          